DETAILED ACTION
Newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the inventions are directed to a separate bag and pressure bag and a valve, which are patentably distinct from the originally examined invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 2, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muto (2012/0200644).

 	Regarding claim 1, Muto teaches 
a carriage (fig. 2, item 20) ;
a repository (fig. 2, item 24) for a rendering fluid mounted on the carriage (see fig. 3); and 
an integrated mechanical pressure supply (fig. 3, items 40/50/60) to pressurize the repository (see fig. 3), the integrated mechanical pressure supply also mounted on the carriage to generate pressure to pressurize the repository on the carriage (see fig. 3, Note that pressure supply necessarily generates pressure in head 24 and that pressure supply is mounted on the carriage. Note that “mounted on” can mean simply that the pressure supply is connected to or attached to the carriage).
 	Regarding claim 3, Muto teaches the apparatus of claim 1, wherein the mechanical pressure supply comprises a pump (see fig. 3, item 60). 	Regarding claim 5, Muto teaches the apparatus of claim 3, wherein the pump comprises at least one inlet conduit (fig. 3, item 28) supplying the rendering fluid to the pump (see fig. 3). 	Regarding claim 6, Muto teaches the apparatus of claim 3, wherein the pump . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muto in view of Miller et al. (4,911,832).

. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muto in view of Scheffelin et al. (6,341,853).

Regarding claim 7, Muto teaches the apparatus of claim 1. Muto does not teach a rendering fluid bag in the repository. Scheffelin teaches a fluid rendering bag contained within an ink cartridge with a printhead (Scheffelin, see fig. 4, Note bag 24 in repository ). It would have been obvious to one of ordinary skill in the art at the time of invention to add a bag to contain rendering fluid, as disclose by Scheffelin, to the repository disclosed by Muto because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, because Muto does not go into specifics about how fluid is contained within its repository, it would have been obvious to look to Scheffelin for such a teaching.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Muto in view of Scheffelin as applied to claim 7 above, and further in view of Stathem (7,556,365).
 	Regarding claim 8, Muto in view of Scheffelin teaches the apparatus of claim 7. Muto in view of Scheffelin does not teach an integrated mechanical blower mounted on the carriage to supply air pressure to the rendering fluid bag. Stathem teaches a blower 80 to supply air pressure to flexible bag-like ink container 74 in addition to an ink supply 84 (Stathem, see fig. 3). It would have been obvious to one of ordinary skill in the art at the time of invention to add a blower of the type disclosed by Stathem to the device disclosed by Muto in view of Scheffelin because doing so would allow for more precise control of pressure in the fluid bag.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Muto in view of Scheffelin and Stathem as applied to claim 9 above, and further in view of Miller et al. (4,911,832).
 	Regarding claim 9, Muto in view of Scheffelin and Stathem teaches the apparatus of claim 8. Muto in view of Scheffelin and Stathem does not teach wherein the mechanical blower comprises a driveshaft and a gear. Miller teaches a pump with a driveshaft and a gear connected to the pump (Miller, col. 5, lines 18-24). It would have been obvious to one of ordinary skill in the art at the time of invention to power the pump disclosed by Muto in view of Scheffelin and Stathem in the manner disclosed by Miller because doing so would amount to the simple substitution of one known pump type for another to obtain predictable results. 

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. The claims have been amended to further specify the arrangement of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853